DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/04/2021 is being entered. Claims 1-3, 5-14, and 16-23 are pending. Claims 2-3, 11-14, and 18-20 are currently amended. Claims 22-23 are new. Claims 4 and 15 are cancelled. The rejection of claim 18 under 35 U.S.C. 102(a)(1) is withdrawn. However, after a further search of the amendment, the claim is rejected under 35 U.S.C. 103. Also, claims 1-3, 5-14, 16-17, and 19-23 stand rejected under 35 U.S.C. 103. Responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5-6, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster et al. (U.S. Publication No. 2017/0357259 A1) hereinafter Foster.

Regarding claim 1, Koch discloses a method comprising: 
determining that a vehicle moving in a manned operative state is approaching a defined zone, the vehicle controlled based at least in part on manual input received from an operator onboard the vehicle while in the manned operative state [see Paragraph 0069 - discusses that when a vehicle (can be manually operated) is operating within a threshold distance of a boundary of a blast zone (defined zone), the vehicle can be disabled when attempting to enter the blast zone (approach)]; 
responsive to the vehicle approaching or entering the defined zone, switching the vehicle from the manned operative state to an unmanned operative state [see Paragraph 0070 - discusses that a vehicle will be switched to autonomous mode when operating within the defined zone]; and 
controlling movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone, the vehicle autonomously controlled or remotely controlled while in the unmanned operative state [see Paragraph 0070 - discusses that during autonomous mode inside the zone, the vehicle is relocated outside of the zone].
However, Koch fails to disclose responsive to the operator disembarking from the vehicle, switching the vehicle from the manned operative state to an unmanned operative state.

Foster discloses responsive to the operator disembarking from a vehicle, switching the vehicle from a manned operative state to an unmanned operative state [see Paragraph 0039 - discusses that when an operator exits a vehicle, then the vehicle operates in an unmanned mode].
Foster suggests that vehicle communication latency between a vehicle controller and subsystems can degrade due to atmospheric conditions, also an operator exiting the vehicle (to operate from a base station) can improve the latency for the vehicle communication (when resuming operation) [see Paragraphs 0038-0039].
Koch suggests that a manned machine can be prevented from operating due to risk to damage from an operator within a blast zone [see Paragraph 0069].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manual and autonomous vehicle operation as taught by Koch to include an operator disembarking from a vehicle and switching the vehicle from the manned operative state to an unmanned operative state as taught by Foster in order to improve latency between a vehicle controller and subsystems [Foster, see Paragraphs 0038-0039] and prevent damage from an operator [Koch, see Paragraph 0069].

Regarding claim 5, Koch and Foster disclose the invention with respect to claim 3. Koch further discloses determining a presence of a hazard to continued travel of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraph 0066 - discusses that the processor can have the blast event zone modified, see Paragraph 0069 - discusses that the vehicle can be monitored when operating within the blast event zone, see Paragraph 0070 - discusses the manual vehicle can be disabled in the blast zone during the occurrence of the blast event, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Regarding claim 6, Koch and Foster disclose the invention with respect to claim 5. Koch further discloses automatically changing the movement of the vehicle moving in the unmanned operative state within the defined zone based on the presence of the hazard that is determined [see Paragraph 0070 - discusses that the manual vehicle can be disabled in the blast zone during the occurrence of the blast event and be autonomously relocated outside the zone, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Regarding claim 12, Koch discloses a system comprising: 
one or more processors configured to [see Paragraph 0073– discusses a processor 141 monitors the vehicles] determine that a vehicle moving in a manned operative state is approaching a defined zone, the vehicle controlled based at least in part on manual input received from an operator onboard the vehicle while in the manned operative state [see Paragraph 0069 - discusses that when a vehicle (can be manually operated) is operating within a threshold distance of a boundary of a blast zone (defined zone), the vehicle can be disabled when attempting to enter the blast zone (approach)], 
the one or more processors [see Paragraph 0070 – discusses that the processor sets zones which determine the operation of the vehicle (autonomous or manual)] configured to switch the vehicle from the manned operative state to an unmanned operative state responsive to the vehicle approaching or entering the defined zone [see Paragraph 0070 - discusses that a vehicle will be switched to autonomous mode when operating within the defined zone], 
see Paragraph 0074 – discusses a processor can control movement of the vehicles] also configured to control movement of the vehicle in the manned operative state of the vehicle during travel of the vehicle inside the defined zone, the one or more processors configured to autonomously or remotely control the vehicle while the vehicle is in the unmanned operative state [see Paragraph 0070 - discusses that during autonomous mode inside the zone, the vehicle is relocated outside of the zone].
However, Koch fails to disclose responsive to the operator disembarking from the vehicle, switching the vehicle from the manned operative state to an unmanned operative state.

Foster discloses responsive to the operator disembarking from a vehicle, switching the vehicle from a manned operative state to an unmanned operative state [see Paragraph 0039 - discusses that when an operator exits a vehicle, then the vehicle operates in an unmanned mode].
Foster suggests that vehicle communication latency between a vehicle controller and subsystems can degrade due to atmospheric conditions, also an operator exiting the vehicle (to operate from a base station) can improve the latency for the vehicle communication (when resuming operation) [see Paragraphs 0038-0039].
Koch suggests that a manned machine can be prevented from operating due to risk to damage from an operator within a blast zone [see Paragraph 0069].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manual and autonomous vehicle operation as taught by Koch to include an operator disembarking from a vehicle and switching the vehicle from the manned operative state to an unmanned operative state as taught by Foster in order to improve latency between a vehicle controller and subsystems [Foster, see Paragraphs 0038-0039] and prevent damage from an operator [Koch, see Paragraph 0069].

Regarding claim 16, Koch and Foster disclose the invention with respect to claim 14. Koch further discloses wherein the one or more processors are configured to determine a presence of a hazard to continued travel of the vehicle moving in the unmanned operative state within the defined zone using the sensor data [see Paragraph 0066 - discusses that the processor can have the blast event zone modified, see Paragraph 0069 - discusses that the vehicle can be monitored when operating within the blast event zone, see Paragraph 0070 - discusses the manual vehicle can be disabled in the blast zone during the occurrence of the blast event, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Regarding claim 17, Koch and Foster disclose the invention with respect to claim 6. Koch further discloses wherein the one or more processors are configured to automatically changing the movement of the vehicle moving in the unmanned operative state within the defined zone based on the presence of the hazard that is determined [see Paragraph 0070 - discusses that the manual vehicle can be disabled in the blast zone during the occurrence of the blast event and be autonomously relocated outside the zone, and see Paragraph 0019 – discusses that manual operation of the vehicles can be from an off board operator, so the vehicle can be unmanned].

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster further in view of Ross et al. (U.S. Patent No. 9,494,439 B2) hereinafter Ross.

Regarding claim 2, Koch and Foster disclose the invention with respect to claim 1. 
Koch further discloses the vehicle exiting the defined zone [see Paragraph 0070 – discusses the vehicle can be relocated outside of the blast zone].
Foster further discloses a vehicle and an operator [see Paragraph 0039 - discusses an operator and a vehicle].

However, the combination of Koch and Foster fails to disclose responsive to the first vehicle exiting the defined zone, coupling the first vehicle with a second vehicle having the first operator or a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the first operator or the second operator.
Ross discloses responsive to a first vehicle exiting a defined zone, coupling a first vehicle with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator [see Column 24 lines 5-67 - discusses that a geographic region is determined to be unsafe for an autonomous vehicle (AV), the AV is then routed to a meet up location to await a human driven vehicle (HV) (second operator), and see Column 25 lines 19-34 - discusses that the AV links to the HV and follows/tracks the HV].
Ross suggests that autonomous vehicles can have posing challenges for an event and linking an autonomous vehicle to be guided by a human driven vehicle simplifies operations [see Column 2 lines 51-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of a vehicle exiting the defined zone as taught by Koch and Foster to coupling the first vehicle with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator when exiting the defined zone as taught by Ross in order to overcome posing challenges/events for an autonomous vehicle [Ross, see Column 2 lines 51-62].

Regarding claim 13, Koch and Foster disclose the invention with respect to claim 12. 
Koch further discloses the vehicle exiting the defined zone [see Paragraph 0070 – discusses the vehicle can be relocated outside of the blast zone].
Foster further discloses a vehicle and an operator [see Paragraph 0039 - discusses an  operator and a vehicle].

However, the combination of Koch and Foster fails to disclose wherein the one or more processors are configured to, responsive to the first vehicle exiting the defined zone, control the first vehicle to couple with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator.

Ross discloses wherein the one or more processors are configured to, responsive to a first vehicle exiting a defined zone, control a first vehicle to couple with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator [see Column 24 lines 5-67 - discusses that a geographic region is determined to be unsafe for an autonomous vehicle (AV), the AV is then routed to a meet up location to await a human driven vehicle (HV) (second operator), and see Column 25 lines 19-34 - discusses that the AV links to the HV and follows/tracks the HV].
Ross suggests that autonomous vehicles can have posing challenges for an event and linking an autonomous vehicle to be guided by a human driven vehicle simplifies operations [see Column 2 lines 51-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of a vehicle exiting the defined zone as taught by Koch and Foster to coupling the first vehicle with a second vehicle Ross in order to overcome posing challenges/events for an autonomous vehicle [Ross, see Column 2 lines 51-62].

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster further in view of Pack et al. (U.S. Publication No. 2012/0095619 A1) hereinafter Pack.

Regarding claim 3, Koch and Foster disclose the invention with respect to claim 1. 
However, the combination of Koch and Foster fails to disclose receiving sensor data from one or more sensors within the defined zone, the sensor data indicative of one or more conditions inside the defined zone, the movement of the vehicle controlled in the unmanned operative state using the sensor data.

Pack discloses receiving sensor data from one or more sensors within a defined zone [see Paragraph 0097 – discusses that a vehicle can generate sensor data in an area], the sensor data indicative of one or more conditions inside the defined zone [see Paragraph 0097 – discusses that sensor data can indicate buried objects, chemical-biological-nuclear-radiological threats], the movement of the vehicle controlled in the unmanned operative state using the sensor data [see Paragraph 0097 – discusses that the remote vehicle autonomously approaches the objects/threats].
Pack suggests that by sending a remote vehicle to investigate a threat, that a safe standoff distance is determined for humans [see Paragraph 0097].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify vehicle as taught by Koch and Foster to Pack in order to determine safe distances from the threat for humans [Pack, see Paragraph 0097].

Regarding claim 14, Koch and Foster disclose the invention with respect to claim 12. 
However, the combination of Koch and Foster fails to disclose receiving sensor data from one or more sensors within the defined zone, the sensor data indicative of one or more conditions inside the defined zone, the movement of the vehicle controlled in the unmanned operative state using the sensor data.

Pack further discloses wherein the one or more processors are configured to receive sensor data from one or more sensors within the defined zone [see Paragraph 0097 – discusses that a vehicle can generate sensor data in an area], the sensor data indicative of one or more conditions inside the defined zone [see Paragraph 0097 – discusses that sensor data can indicate buried objects, chemical-biological-nuclear-radiological threats], the movement of the vehicle controlled in the unmanned operative state using the sensor data [see Paragraph 0097 – discusses that the remote vehicle autonomously approaches the objects/threats].
Pack suggests that by sending a remote vehicle to investigate a threat, that a safe standoff distance is determined for humans [see Paragraph 0097].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify vehicle as taught by Koch and Foster to receive sensor data in a zone indicate of conditions and to control the vehicle based on sensor data as taught by Pack in order to determine safe distances from the threat for humans [Pack, see Paragraph 0097].


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster further in view of Haynes et al. (U.S. Publication No. 2003/0164794 A1) hereinafter Haynes.

Regarding claim 7, Koch and Foster disclose the invention with respect to claim 1. 
However, the combination of Koch and Foster fails to disclose wherein controlling the movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone includes sending a control signal from a controller outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the vehicle.

Haynes discloses wherein controlling the movement of the vehicle in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone includes sending a control signal from a controller outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the vehicle [see Paragraphs 0162-0163 - discusses extending communication range between a ground station and ground vehicle by using a repeater platform].

Regarding claim 8, Koch, Foster, and Haynes disclose the invention with respect to claim 7. Haynes further discloses positioning the repeater device within the defined zone using an unmanned aerial vehicle [see Paragraph 0164 - discusses a self-controlling and self-organizing (positioning) UAV].

Regarding claim 9, Koch, Foster, and Haynes disclose the invention with respect to claim 8. Haynes further discloses moving the repeater device with the unmanned aerial vehicle see Paragraph 0178 - discusses that the UAV moves when the ground vehicles move].

Regarding claim 10, Koch, Foster, and Haynes disclose the invention with respect to claim 7. Haynes further discloses wherein the repeater device is one of several repeater devices in different locations in the defined zone [see Paragraph 0178 - discusses multiple UAVs being used to relay signals], and further comprising:
sending the control signal to different ones of the repeater devices as the vehicle moves through the defined zone based on the locations of the repeater devices [see Figure 14 below - depicts relay coverage provided from the ground station to the UAVs to the ground vehicle, depending where the ground vehicle is (within the coverage from UAV) the signal is relayed using that UAV].

    PNG
    media_image1.png
    128
    122
    media_image1.png
    Greyscale

Figure 14 of Haynes

Haynes suggests that by using repeater platforms, the range of radio communication between ground control stations and unmanned ground vehicles can be extended [see Paragraph 0006].
Koch and Foster to include repeater platforms as taught by Haynes in order to extend the range of radio communication between controls stations and unmanned ground vehicles [Haynes, see Paragraph 0006].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster in view of Buehler et al. (U.S. Patent No. 2005/0060066 A1) hereinafter Buehler.

Regarding claim 11, Koch and Foster disclose the invention with respect to claim 1. Koch further discloses a vehicle configured for being remotely controlled in the unmanned operative state of the vehicle during travel of the vehicle inside the defined zone by a control station located outside the defined zone [see Paragraph 0025 – discusses that an unmanned vehicle 120 can be controlled from a base station 135 located outside the blast zone(s) 202, 203].
However, the combination of Koch and Foster fails to disclose wherein the vehicle is a trail vehicle in a distributed power operation configured for being remotely controlled by a lead vehicle in the distributed power operation, the trail vehicle configured for being remotely controlled in the unmanned operative state of the trail vehicle during travel of the vehicle inside the defined zone by the lead vehicle located outside the defined zone.

Buehler discloses wherein a vehicle is a trail vehicle in a distributed power operation configured for being remotely controlled by a lead vehicle in the distributed power operation [see Paragraph 0017 - discusses a trail vehicle (second vehicle) and a lead vehicle (first vehicle), and see Paragraph 0042 - discusses that the second vehicle is remotely controlled by the first vehicle], the trail vehicle configured for being remotely controlled in the see Paragraph 0060 – discusses that the second vehicle is launched at a location (see Paragraph 0061 – discusses a dangerous area) to be controlled by the first vehicle].
Buehler suggests that control stations are complex and costly, and must be transported to a location at which a vehicle is to be remotely controlled [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control station located outside the defined zone as taught by Koch to be a lead vehicle that remotely controls a trail vehicle in a dangerous area as taught by Buehler in order to reduce complexity and cost of control stations, and make control stations portable [Buehler, see Paragraph 0004].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Buehler.

Regarding claim 18, Koch discloses a method comprising: 
determining that a manually controlled vehicle is not permitted to travel in a manned operative state within a defined zone [see Paragraph 0069 - discusses that when a vehicle (can be manually operated) is operating within a threshold distance of a boundary of a blast zone (defined zone), the vehicle can be disabled when attempting to enter the blast zone (approach)];
 responsive to the determining, switching the vehicle from the manned operative state to an unmanned operative state [see Paragraph 0070 - discusses that a vehicle will be switched to autonomous mode when operating within the defined zone]; and 
autonomously or remotely controlling movement of the vehicle in the unmanned operative state during travel of the vehicle inside the defined zone by a control station located see Paragraph 0070 - discusses that during autonomous mode inside the zone, the vehicle is relocated outside of the zone, and see Paragraph 0025 – discusses that an unmanned vehicle 120 can be controlled from a base station 135 located outside the blast zone(s) 202, 203].

However, Koch fails to disclose:
a trail vehicle included in a distributed power vehicle system formed from the trail vehicle and at least a lead vehicle that controls movement of the trail vehicle;
separating the trail vehicle from the lead vehicle;
remotely controlling movement of the trail vehicle in the unmanned operative state from the lead vehicle during travel of the trail vehicle inside the defined zone while the lead vehicle remains outside of the defined zone.

Buehler discloses:
a trail vehicle included in a distributed power vehicle system formed from the trail vehicle and at least a lead vehicle that controls movement of the trail vehicle [see Paragraph 0017 - discusses a trail vehicle (second vehicle) and a lead vehicle (first vehicle)];
separating the trail vehicle from the lead vehicle [see Paragraphs 0060-0061 – discusses launching the remote controlled vehicle from a lead vehicle to explore a dangerous area];
autonomously or remotely controlling movement of the trail vehicle in the unmanned operative state from the lead vehicle during travel of the vehicle inside the defined zone by the lead vehicle [see Paragraph 0060 – discusses that the second vehicle is launched at a location (see Paragraph 0061 – discusses a dangerous area) to be controlled by the first vehicle].
Buehler suggests that control stations are complex and costly, and must be transported to a location at which a vehicle is to be remotely controlled [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control station located outside the defined zone as taught by Koch to be a lead vehicle that remotely controls a trail vehicle in a dangerous area as taught by Buehler in order to reduce complexity and cost of control stations, and make control stations portable [Buehler, see Paragraph 0004].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Buehler further in view of Ross.

	Regarding claim 19, Koch and Buehler disclose the invention with respect to claim 18. 
Koch further discloses the vehicle exiting the defined zone [see Paragraph 0070 – discusses the vehicle can be relocated outside of the blast zone].

However, the combination of Koch and Buehler fails to disclose responsive to the trail vehicle exiting the defined zone, switching the trail vehicle from the unmanned operative state to the manned operative state, the vehicle controlled based at least in part on manual input received from the operator or another operator that is onboard the lead vehicle subsequent to the trail vehicle exiting the defined zone.
Ross discloses responsive to the trail vehicle exiting the defined zone, switching the trail vehicle from the unmanned operative state to the manned operative state, the vehicle controlled based at least in part on manual input received from the operator or another operator that is onboard the lead vehicle subsequent to the trail vehicle exiting the defined zone [see Column 24 lines 5-67 - discusses that a geographic region is determined to be unsafe for an autonomous vehicle (AV), the AV is then routed to a meet up location to await a human driven vehicle (HV) (second operator), and see Column 25 lines 19-34 - discusses that the AV links to the HV and follows/tracks the HV].
Ross suggests that autonomous vehicles can have posing challenges for an event and linking an autonomous vehicle to be guided by a human driven vehicle simplifies operations [see Column 2 lines 51-62].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the condition of a vehicle exiting the defined zone as taught by Koch and Buehler to coupling the first vehicle with a second vehicle having a second operator onboard for moving the first vehicle and the second vehicle together under manual control by the second operator when exiting the defined zone as taught by Ross in order to overcome posing challenges/events for an autonomous vehicle [Ross, see Column 2 lines 51-62].

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Buehler further in view of Haynes.

Regarding claim 20, Koch and Buehler disclose the invention with respect to claim 18. 
However, the combination of Koch and Buehler fails to disclose wherein controlling the movement of the trail vehicle in the unmanned operative state of the trail vehicle during travel of the trail vehicle inside the defined zone includes sending a control signal from a controller onboard the lead vehicle and outside of the defined zone to a repeater device located in the defined zone and repeating the control signal from the repeater device to the trail vehicle.

Haynes discloses sending a control signal from a controller to a repeater device located in a defined zone and repeating the control signal from the repeater device to a vehicle [see Paragraphs 0162-0163 - discusses extending communication range between a ground station and ground vehicle by using a repeater platform].
Haynes suggests that by using repeater platforms, the range of radio communication between ground control stations and unmanned ground vehicles can be extended [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Koch and Buehler to include repeater platforms as taught by Haynes in order to extend the range of radio communication [Haynes, see Paragraph 0006].

Regarding claim 21, Koch, Buehler, and Haynes disclose the invention with respect to claim 20. Haynes further discloses positioning the repeater device within the defined zone using an unmanned aerial vehicle [see Paragraph 0164 - discusses a self-controlling and self-organizing (positioning) UAV].
Haynes suggests that by using repeater platforms, the range of radio communication between ground control stations and unmanned ground vehicles can be extended [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Koch and Buehler to include repeater platforms as taught by Haynes in order to extend the range of radio communication [Haynes, see Paragraph 0006].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Buehler further in view of Pack.

Regarding claim 22, Koch and Buehler disclose the invention with respect to claim 18. 
Koch and Buehler fails to disclose delivering one or more products or services to a location within the defined zone using the trail vehicle.

Pack discloses delivering one or more products or services to a location within the defined zone using a vehicle [see Paragraph 0097 - discusses sweeping an area in a minefield/ hazardous area (creating a detailed map), and see Paragraphs 0062-0064 - discusses moving an object from a location to another location].
Pack suggests that by sending a remote vehicle to investigate a threat, that a safe standoff distance is determined for humans [see Paragraph 0097] and that by using a remote vehicle (as opposed to a human) prevents danger when manipulating an object [see Paragraph 0080].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Koch to deliver one or more products or services as taught by Pack in order to determine a safe distance for humans in a mapped area and prevent danger when manipulating objects [Pack, see Paragraph 0097, see Paragraph 0080].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Foster further in view of Pack.

Regarding claim 23, Koch and Foster disclose the invention with respect to claim 1. 
However, the combination of Koch and Foster fails to disclose delivering one or more products or services to a location within the defined zone using the trail vehicle.

Pack discloses delivering one or more products or services to a location within the defined zone using a vehicle [see Paragraph 0097 - discusses sweeping an area in a minefield/ hazardous area (creating a detailed map), and see Paragraphs 0062-0064 - discusses moving an object from a location to another location].
Pack suggests that by sending a remote vehicle to investigate a threat, that a safe standoff distance is determined for humans [see Paragraph 0097] and that by using a remote vehicle (as opposed to a human) prevents danger when manipulating an object [see Paragraph 0080].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Koch to deliver one or more products or services as taught by Pack in order to determine a safe distance for humans in a mapped area and prevent danger when manipulating objects [Pack, see Paragraph 0097, see Paragraph 0080].

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive:

Applicant argues, on Page 10, that “Neither of the references describes or suggests switching from manual to automatic or remote control responsive to an operator disembarking from a vehicle”. Examiner disagrees, Koch discloses that an autonomous vehicle that has an operator onboard and that the vehicle is manually and autonomously operated [see Paragraph 0021]. However, Koch does not discloses that the operator disembarks the vehicle and the vehicle then switches to autonomous mode responsive to the operator exiting. Foster cures this deficiency, the vehicle is able to operate manually or autonomously [see Paragraph 0012], when the operator leaves the vehicle, the vehicle turns on systems and continues operations autonomously [see Paragraph 0039 and 0037]. Examiner relies on Koch to disclose a vehicle that is manually operated and then switched to autonomous operation when operating in a Foster to switch a vehicle to autonomous operation (unmanned) when an operator leaves the vehicle. Therefore, the combination of Koch with Foster describes switching from manual to automatic control responsive to an operator disembarking from a vehicle

Applicant further argues, on Page 11, that “combining Koch with Foster would frustrate the principal purpose of Koch” by “leaving an operator at or near the blast site”. Examiner disagrees, Koch is worried about damage to the vehicles when operating near/at a blast zone. Combining Koch with Foster would prevent damage to a vehicle, regardless of operator position. However, Foster also discusses that the operators location can be back at a control station before the autonomous vehicle starts up [see Paragraph 0019]. So the operator exits the vehicle and goes to the control station (which in Koch is located outside of the blast zone). Therefore, combining Koch with Foster would not frustrate the principal purpose of Koch.

Applicant’s arguments, regarding claim 18, appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665